Citation Nr: 1508288	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for an umbilical hernia as a result of surgery at a VA Medical Center (VAMC) in Baltimore, Maryland, in July 2005.  

2.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for a methicillin-resistant staphylococcus aureus (MRSA) infection as a result of surgical treatment at a VAMC in Martinsburg, West Virginia, in August 2006.

3.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for left arm cellulitis as a result of treatment at a VAMC in Martinsburg, West Virginia, in October 2007.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active service from November 1982 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2012, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the Board in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  In November 2012, the case was remanded for further evidentiary development.  It has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran's umbilical hernia was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care in 2005, or due to an event not reasonably foreseeable.  

2.  The most probative evidence shows that the Veteran's MRSA infection resolved without chronic residuals and was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care in 2006, or due to an event not reasonably foreseeable.  
3.  The most probative evidence shows that the Veteran's left arm cellulitis resolved without chronic residuals and was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care in 2007 or due to an event not reasonably foreseeable.  

CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an umbilical hernia a result of surgery at a VAMC in July 2005 have not been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2014).  

2.  The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a MRSA infection as a result of treatment at a VAMC in August 2006 have not been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2014).  

3.  The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left arm cellulitis as a result of treatment at a VAMC in 2007 have not been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in July 2009 complied with VA's duty to notify the Veteran with regards to his claims for entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also detailed how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated after the Board's November 2012 remand, most recently in a March 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Hence, the duty to notify has been satisfactorily met.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records, VA medical records, and also secured medical opinions in furtherance of the Veteran's claims.  The opinions obtained are sufficient because they were based on a thorough examination, consideration of the Veteran's contentions, and a review of the claims file, and included rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  Thus, the Board finds that VA's duty to assist has also been met.  

II.  Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2014).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2014).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Competency of evidence must be distinguished from weight and credibility that are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Umbilical Hernia

The Veteran contends that he had an umbilical hernia as a result of his gallbladder removal surgery performed at a VAMC in Baltimore, Maryland, in July 2005.  VA medical records show that the Veteran underwent a laparoscopic cholecystectomy in July 2005 after informed consent was obtained.  He subsequently developed an umbilical hernia in 2006.  

However, the Board finds that the preponderance of the evidence is against the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for an umbilical hernia because the most probative evidence of record, the January 2013 VA examination report, concluded that it was less likely that the umbilical hernia resulted from the laparoscopic cholecystectomy, it was incurred after exercising.  Consequently, there was no indication that the Veteran sustained additional disability from the laparoscopic cholecystectomy due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, or due to an event that was not reasonably foreseeable.  The opinion was based on a full review of the record, including the Veteran's statements and personal hearing testimony, and a thorough clinical evaluation.  Bloom v. West, 12 Vet. App. 185 (1999).  

The Veteran has not presented a medical statement to the contrary.  The Veteran has reported that he was told by a VA physician at the Martinsburg, West Virginia VAMC that the umbilical hernia was the result of a bad incision from the July 2005 surgery.  See, e.g., March 2009 statement.  Additionally, an August 2006 treatment record indicated that the Veteran's hernia was an incisional hernia and the Veteran's history of a laparoscopic cholecystectomy was indicated.  However, this statement does not establish that the hernia was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, or due to an event that was not reasonably foreseeable.   

The Board observes that, although lay persons are competent to provide opinions on some medical issues, the specific disability in this case - an umbilical hernia - and the question of negligence during the operative procedure fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They are complex medical issues that require specialized training for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on the question of negligence, carelessness, etc.  Therefore, the Veteran's statements cannot be accepted as competent evidence sufficient to establish entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  

Thus, the Board finds that the preponderance of the evidence is against the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for an umbilical hernia as a result of surgery performed at a VAMC in July 2005, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  MRSA Infection

The Veteran contends that he experienced a MRSA infection after the surgical repair of his umbilical hernia in 2006.  VA medical records show that he underwent surgical repair of an umbilical hernia at a VAMC in Martinsburg, West Virginia, in August 2006 after informed consent was obtained.  He subsequently developed a MRSA infection which was treated with antibiotics.  Hence, it is shown that the Veteran received VA treatment and that he experienced additional disability.  

However, the Board finds that the preponderance of the evidence is against the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a MRSA infection because the most probative evidence of record, the January 2013 VA examination report, concluded that there were no chronic residuals as a result of the MRSA infection (see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists)), and that it was less likely that the MRSA infection was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, or due to an event that was not reasonably foreseeable.  The opinion was based on a full review of the record, including the Veteran's statements and personal hearing testimony, and a thorough clinical evaluation.  Bloom v. West, 12 Vet. App. 185 (1999).  

The Board observes that, although lay persons are competent to provide opinions on some medical issues, the specific disability in this case - a post-surgical MRSA infection - and the question of negligence during the operative procedure fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They are complex medical issues that require specialized training for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on the question of negligence, carelessness, etc.  Therefore, the Veteran's statements cannot be accepted as competent evidence sufficient to establish entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  

Thus, the Board finds that the preponderance of the evidence is against the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a MRSA infection as a result of surgery performed at a VAMC in August 2006, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Left Arm Cellulitis

The Veteran's VA treatment records show that he received the pneumonia vaccination in his left deltoid in October 2007, and that he was subsequently treated for cellulitis of the left arm.  Hence, it is shown that the Veteran received VA treatment and that he experienced additional disability.  

However, the Board finds that the preponderance of the evidence is against the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a MRSA infection because the most probative evidence of record, the January 2013 VA examination report, concluded that there were no chronic residuals of the left arm cellulitis (see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists)), and that it was less likely that the left arm cellulitis was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, or due to an event that was not reasonably foreseeable.  The opinion was based on a full review of the record, including the Veteran's statements and personal hearing testimony, and a thorough clinical evaluation.  Bloom v. West, 12 Vet. App. 185 (1999).  

The Board observes that, although lay persons are competent to provide opinions on some medical issues, the specific disability in this case - cellulitis - and the question of negligence fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They are complex medical issues that require specialized training for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on the question of negligence, carelessness, etc.  Therefore, the Veteran's statements cannot be accepted as competent evidence sufficient to establish entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  

Thus, the Board finds that the preponderance of the evidence is against the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a left arm cellulitis as a result of treatment at a VAMC in 2007, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  







(CONTINUED ON NEXT PAGE)

ORDER

Compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for an umbilical hernia as a result of treatment at a VA facility are denied.  

Compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for a MRSA infection as a result of treatment at a VA facility are denied.  

Compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for left arm cellulitis as a result of treatment at a VA facility are denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


